                           UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   SOUTHERN DIVISION
                             Civil Action No. 7:19-CV-00164-D

 KYLE KOPITKE, GREG BUSCEMI, and                        )
 WILLIAM CLARK,                                         )
                                                        )
                  Plaintiffs,                           )   MEMORANDUM IN SUPPORT
         v.                                             )   OF DEFENDANT’S MOTION
                                                        )   TO DISMISS
 KAREN BRINSON BELL, in her official                    )
 capacity as Executive Director of the North            )
 Carolina State Board of Elections,                     )
                                                        )
                  Defendant.                            )


       Defendant Karen Brinson Bell, in her official capacity as Executive Director of the North

Carolina State Board of Elections, respectfully submits this memorandum in support of the

Motion to Dismiss the Complaint (Doc. 24).

                                    NATURE OF THE CASE

       Plaintiffs Kyle Kopitke, Greg Buscemi, and William Clark filed this lawsuit alleging that

North Carolina’s laws governing ballot access for unaffiliated candidates violate the First and

Fourteenth Amendments of the U.S. Constitution. (See Doc. 1.) Plaintiff Kopitke is running for

President of the United States with no party affiliation, and Plaintiff Buscemi is running for

Congress in North Carolina’s Seventh Congressional District with no party affiliation. (Id. ¶¶ 4,

5.) Plaintiff Clark is a voter who wants to cast write-in votes on his ballot. (Id. ¶ 6.)

       Plaintiffs have sued the executive director of the North Carolina State Board of Elections,

Karen Brinson Bell, seeking: (1) a declaratory judgment that North Carolina’s laws governing

ballot access for unaffiliated candidates are unconstitutional, (2) an injunction prohibiting the

State Board from enforcing those laws, (3) an order requiring the State Board to place Plaintiffs




              Case 7:19-cv-00164-D Document 25 Filed 10/01/19 Page 1 of 31
Kopitke and Buscemi on the 2020 general election ballot for president and U.S. House,

respectively. (Id. ¶ 36, 40, 53, 63.)

       In this motion, Defendant argues:

      Plaintiffs lack standing because: (1) Mr. Clark is not injured by one of the laws under

       challenge, and his injury with respect to the other law is conjectural; (2) Mr. Kopitke and

       Mr. Buscemi demonstrate no injury from the filing-fee portion of the ballot access law;

       and (3) they have not demonstrated that any appropriate mandatory injunctive relief from

       this lawsuit would remedy their lack of ballot access.

      The Complaint fails to state a claim that North Carolina’s laws governing access to the

       ballot for unaffiliated candidates are unconstitutional because (1) the petition requirement

       for an unaffiliated candidate to get on the ballot has been upheld by controlling

       precedent; (2) the “qualified voter” requirement that Mr. Kopitke complains of does not

       operate the way he alleges; (3) Mr. Buscemi and Mr. Kopitke have not alleged a plausible

       claim that the filing fee for unaffiliated candidates must be submitted unreasonably early;

       and (4) no claim regarding the write-in alternative for ballot access is plausible because

       the law’s requirements are minimal.

                            STATEMENT OF RELEVANT FACTS

   A. The Plaintiffs.

       Plaintiff Kyle Kopitke is a resident of Michigan who “desires to be on the North Carolina

ballot as an independent or write-in candidate for President of the United States in the 2020

general election.” (Doc. 1 ¶¶ 4, 24.) He is not a registered voter in North Carolina. (Id. ¶ 4.)

That is all the Complaint says about Mr. Kopitke and his campaign for the presidency of the




                                                 2

           Case 7:19-cv-00164-D Document 25 Filed 10/01/19 Page 2 of 31
United States, a nation of 330 million people. See U.S. Census Bureau, U.S. and World

Population Clock, https://www.census.gov/popclock/.1

       Plaintiff Greg Buscemi is a registered voter in North Carolina “who desires to be an

independent/unaffiliated or write-in candidate for the office of U.S. Representative for North

Carolina’s 7th District.” (Doc. 1 ¶ 5.) That is all the Complaint says about Mr. Buscemi and his

campaign to become a congressman representing roughly 800,000 North Carolinians in

Washington, D.C. See U.S. Census Bureau, My Congressional District: Congressional District

7, North Carolina, https://www.census.gov/mycd/?st=37&cd=07.

       Plaintiff William Clark is a registered voter in North Carolina who wants to be able to

“cast write-in votes for all offices.” (Doc. 1 ¶ 6.) He does not allege for whom he would like to

cast a write-in vote.

    B. North Carolina’s Petition Signature Requirement for Unaffiliated Candidates

       Plaintiffs challenge N.C. Gen. Stat. § 163A-1005 (2017) (hereinafter the “Unaffiliated

Candidate Petition Law”),2 which governs how an unaffiliated candidate is nominated for

placement on the general election ballot in North Carolina. (Id. ¶¶ 36, 40.) The law requires a

candidate to gather a certain number of petition signatures from voters who could vote for that

candidate in the election, before that candidate can appear on the ballot.



1
  This Motion supplements the spare allegations in the Complaint with facts in the public record
that are not subject to any reasonable dispute. This Court may take judicial notice of such facts
when considering a motion to dismiss. See Philips v. Pitt Cty. Mem’l Hosp., 572 F.3d 176, 180
(4th Cir. 2009).
2
  After the Complaint was filed, the relevant portions of Chapter 163A of the North Carolina
General Statutes were recodified into Chapter 163, pursuant to N.C. Sess. Law 2018-146, sec.
3.1.(a). In the interest of clarity, this brief cites to the same sections of Chapter 163A that
Plaintiffs cite in the Complaint. Technically, however, the Unaffiliated Candidate Petition Law
is now located at N.C. Gen. Stat. § 163-122 (2019 Spec. Supp.), and the write-in law is located at
N.C. Gen. Stat. § 163-123.
                                                 3

           Case 7:19-cv-00164-D Document 25 Filed 10/01/19 Page 3 of 31
       A statewide candidate like Mr. Kopitke would need to gather signatures from North

Carolina voters “equal in number to one and a half percent (1.5%) of the total number of voters

who voted in the most recent general election for Governor.” N.C. Gen. Stat. § 163A-

1005(a)(1). Because 4,769,640 votes were cast for governor in 2016,3 the petition requirement

amounts to 71,545 signatures. (Doc. 1 ¶ 14.) To demonstrate sufficient support in different

areas of the state, the law requires that, among those signatures, at least 200 must come from

each of three congressional districts in the state. Id. This signature requirement was actually

reduced in October 2017 from 2% of the statewide vote for governor, with 200 signatures

coming from four congressional districts, instead of three. See N.C. Sess. Law 2017-214, sec.

2.(a) (attached as Exhibit A).

       For a candidate for a district office like Mr. Buscemi, he would need to gather signatures

from “qualified voters of the district equal in number to one and a half percent (1.5%) of the total

number of registered voters in the district as reflected by the voter registration records of the

State Board as of January 1 of the year in which the general election is to be held.” Id. § 163A-

1005(a)(2). It is not yet possible to know the precise number of registered voters in the Seventh

Congressional District as of January 1, 2020. But the State Board reported that there were

551,782 registered voters in the district on January 1, 2019,4 so it is reasonable to estimate that

the number of required petition signatures is likely to be close to 8,276, which is 1.5% of the

2019 number. Similar to the statewide-candidate petition requirement, the congressional petition




3
 See N.C. State Bd. of Elections, 11/08/2016 Official General Election Results,
https://er.ncsbe.gov/?election_dt=11/08/2016&county_id=0&office=COS&contest=1016.
4
 N.C. State Bd. of Elections, End-of-Year Snapshot, https://www.ncsbe.gov/Data-Stats/End-of-
Year-Snapshot (linking to “Registered Voters by U.S. Congressional District”).
                                                  4

           Case 7:19-cv-00164-D Document 25 Filed 10/01/19 Page 4 of 31
requirement was also reduced in October 2017. Previously, it required signatures from 4% of the

registered voters in the district. See N.C. Sess. Law 2017-214, sec. 2.(a).

       Plaintiffs Kopitke and Buscemi mainly rest their legal argument for the invalidation of

the Unaffiliated Candidate Petition Law on the contention that it requires fewer petition

signatures for a new political party to gain recognition in North Carolina than for these Plaintiffs

to get their names on the ballot as unaffiliated candidates. (Doc. 1 ¶¶ 20, 26, 38.) That is

factually incorrect for Mr. Buscemi, as a matter of public record.

       The signature requirement for a new political party is “one-quarter of one percent

(0.25%) of the total number of voters who voted in the most recent general election for

Governor.” N.C. Gen. Stat. § 163A-950(a)(2). Based on the 4,769,640 votes cast for governor

in 2016, the new party signature requirement amounts to 11,925. (Doc. 1 ¶ 19.) As noted above,

the signature requirement for an unaffiliated candidate for the Seventh Congressional District is

likely to be around 8,276. Arithmetically, for Mr. Buscemi’s signature requirement to exceed the

new party requirement, the number of registered voters in the Seventh Congressional District

would have to jump from 551,782 to 795,000 between January 1, 2019, and January 1, 2020—an

implausible 30% increase in the number of voters over the course of a single year.

       The new party petition law includes some additional requirements. Similar to the

statewide candidate petition, the new party petition must be signed by at least 200 registered

voters from each of three congressional districts. Id. Unlike petitions for unaffiliated candidates,

petitions for new political parties must “inform the [petition] signers of the general purpose and

intent of the new party.” Id. § 163A-950(b).




                                                 5

           Case 7:19-cv-00164-D Document 25 Filed 10/01/19 Page 5 of 31
   C. The “Qualified Voter” Requirement for Ballot Access by Petition

       Plaintiff Kopitke also challenges the “qualified voter” provision of the Unaffiliated

Candidate Petition Law. The relevant section reads: “Any qualified voter who seeks to have the

voter’s name printed on the general election ballot as an unaffiliated candidate shall” comply

with the signature requirements discussed above. N.C. Gen. Stat. 163A-1005(a). Mr. Kopitke

contends that this provision restricts unaffiliated candidate ballot access to “someone who

satisfies the statutory requirements to vote in North Carolina and has registered to vote.” (Doc. 1

¶ 18.) He argues that North Carolina may not impose a requirement for candidacy for president

that is not found in the U.S. Constitution. (Id. ¶ 34.)

   D. Time Period to Gather Petition Signatures

       The Unaffiliated Candidate Petition Law does not explicitly address how long a candidate

has to gather petition signatures, and Plaintiffs do not address it in their Complaint. However,

the law requires the petition to include the following language that the signers must agree to:

           THE UNDERSIGNED REGISTERED VOTERS IN __________
           COUNTY HEREBY PETITION ON BEHALF OF __________ AS AN
           UNAFFILIATED CANDIDATE FOR THE OFFICE OF __________ IN
           THE NEXT GENERAL ELECTION. THE UNDERSIGNED HEREBY
           PETITION THAT SUBJECT CANDIDATE BE PLACED ON THE
           APPROPRIATE BALLOT . . . .

N.C. Gen. Stat. 163A-1005(c) (emphasis added). By pledging the signers to support the

candidate’s placement on “the appropriate ballot” “in the next general election,” the statute

implies that a signature can be valid only when gathered between the last general election for that

office and the one for which the candidate is seeking ballot access. See Nader 2000 Primary

Comm., Inc. v. Bartlett, 230 F.3d 1353, 2000 WL 1337254, at *1 (4th Cir. 2000) (table decision)

(drawing the same conclusion). For Mr. Kopitke, this means that he has been able to collect

petition signatures since the date of the last general election for president, which was November

                                                  6

           Case 7:19-cv-00164-D Document 25 Filed 10/01/19 Page 6 of 31
8, 2016. Mr. Buscemi has been able to collect signatures since the date of the last general

election for the Seventh Congressional District, which was November 6, 2018.5

        The deadline for submitting a petition for Mr. Kopitke or Mr. Buscemi’s placement on

the ballot is the date of the 2020 primary, N.C. Gen. Stat. § 163A-1005(a)(1), (2), which is

March 3, 2020, see id. § 163A-1251. Accordingly, the law affords Mr. Kopitke a total of 1,212

days to gather sufficient signatures, while Mr. Buscemi will have 484 days.6 Put another way,

the rate of signature collection for the time periods allowed in the law are roughly 59 per day for

Mr. Kopitke’s campaign, and 17 per day for Mr. Buscemi’s campaign.

       Despite this length of time to gather signatures, Plaintiffs challenge the date by which

petitions must be received for an unaffiliated candidate to appear on the 2020 general election

ballot, arguing that it imposes a severe burden. (Doc. 1 ¶¶ 59, 63.) The crux of this claim rests

on the fact that prior to 2017, such petitions did not have to be turned in until the “last Friday in

June” of the election year. (Id. ¶ 57.) Actually, prior to the change in the law on March 23,

2017, the law required unaffiliated candidates to file their petitions with each county board of

elections where signatures were obtained fifteen days before the last Friday in June. See N.C.

Sess. Law 2017-3, sec. 10, § 163-122(a)(1), (2) (attached as Exhibit B). Then, the candidates

were required to turn in their petitions to the State Board on the last Friday in June. See id.

Also, until 2016, North Carolina typically held its general election primaries in May—and

sometimes even later. See N.C. State Bd. of Elections, Election Results,

https://www.ncsbe.gov/Election-Results (showing primary dates between 1998 and 2019).



5
  See N.C. State Bd. of Elections, Election Results, https://www.ncsbe.gov/Election-Results
(displaying dates of general elections).
6
  Day calculations were made using timeanddate.com, at
https://www.timeanddate.com/date/duration.html.
                                                  7

           Case 7:19-cv-00164-D Document 25 Filed 10/01/19 Page 7 of 31
         Plaintiffs also contend that the filing fee provision of the Unaffiliated Candidate Petition

Law imposes a severe burden, because it allegedly requires them to take some action in

December of this year. (Doc. 1 ¶¶ 60–62.) The provision states that any unaffiliated candidate

seeking placement on the general election ballot through petition “shall pay a filing fee equal to

that provided for candidates for the office in G.S. 163A-979 or comply with the alternative

available to candidates for the office in G.S. 163A-980.” N.C. Gen. Stat. § 163A-1005(e).

         First, there is no filing fee for a presidential candidate like Mr. Kopitke. See id. § 163A-

979(a) (omitting “President” from offices subject to fee). For a congressional candidate like Mr.

Buscemi, the filing fees for that office are established in section 163A-979. That provision

separately requires that the filing fee be paid “[a]t the time of the notice of candidacy,” id. §

163A-979(a), which, for “[c]andidates seeking party primary nominations,” occurs between the

first Monday in December and the third Friday in December, id. § 163A-974(a). But Mr.

Buscemi is not seeking a party nomination. Section 163A-1005(e) references the partisan filing

fee provision only for the purpose of establishing the amount of the fee, not for the date by which

it must be submitted. The filing fee for a congressional candidate is 1% of the annual salary for a

U.S. House member, or $1,740. See N.C. Gen. Stat. § 163A-979(a); Cong. Research Serv.,

Salaries of Members of Congress: Recent Actions and Historical Tables at 1 (May 17, 2019).7

         The filing fee provision of the Unaffiliated Candidate Petition Law alternatively allows

for a candidate to submit a petition in lieu of payment of filing fees, pursuant to the requirements

of section 163A-980. See N.C. Gen. Stat. § 163A-1005(e).




7
    Available at https://fas.org/sgp/crs/misc/97-1011.pdf.

                                                   8

            Case 7:19-cv-00164-D Document 25 Filed 10/01/19 Page 8 of 31
   E. North Carolina’s Requirements for Write-in Candidates

       Plaintiffs also challenge North Carolina’s requirements for counting write-in votes.

(Doc. 1 ¶ 53.) As an alternative to the provision permitting ballot access via petition, an

unaffiliated candidate may seek election through a write-in campaign. For any votes cast for that

write-in candidate to count in the official tally, that candidate must first qualify as a recognized

write-in candidate by submitting a declaration of intent to be a write-in candidate, accompanied

by a petition signed by 500 qualified voters for a statewide office and 250 voters for a district

office. N.C. Gen. Stat. §§ 163A-1006(a)–(c). The deadline for these filings is 90 days before the

general election, id. § 163A-1006(c), which lands on August 5, 2020, since the general election

occurs on November 3, 2020, see id. § 163A-700(c). A write-in space on the ballot is only

required for offices for which a candidate has qualified as a write-in candidate under the

provisions described above. See id. § 163A-1112(a)(5).

       Plaintiffs contend that these requirements impose unconstitutional burdens on candidates

who wish to qualify as write-in candidates. (Doc. 1 ¶ 53.) They also argue that the write-in

requirements violate the rights of voters by restricting the counting of write-in votes to only

those candidates who satisfy the requirements of section 163A-1006. (Id.)

                                      LEGAL STANDARDS

       A. Rule 12

       A challenge to a party’s standing to bring suit implicates the Court’s subject-matter

jurisdiction under Federal Rule of Civil Procedure 12(b)(1). See White Tail Park, Inc. v.

Stroube, 413 F.3d 451, 458–59 (4th Cir. 2005). When a defendant mounts a facial attack on a

plaintiff’s standing—i.e., that the complaint “fails to allege facts upon which to base subject-

matter jurisdiction”—the Court takes the factual allegations of the complaint as true and



                                                  9

           Case 7:19-cv-00164-D Document 25 Filed 10/01/19 Page 9 of 31
determines whether the allegations demonstrate standing. Suarez v. Camden Prop. Tr., No. 5:18-

CV-455-D, 2019 WL 3423427, at *3 (E.D.N.C. July 29, 2019).

       A motion to dismiss under Rule 12(b)(6) challenges the legal and factual sufficiency of

the complaint. Suarez, 2019 WL 3423427, at *4. To survive a motion under Rule 12(b)(6), a

complaint “must contain sufficient factual matter, accepted as true, to state a claim to relief that

is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotation omitted). In

considering the motion, the Court construes the facts in the light most favorable to the

nonmoving party. Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008). The Court “need

not accept as true unwarranted inferences, unreasonable conclusions, or arguments.” Id. (citation

omitted). “Rather, a plaintiff’s factual allegations must nudge his claims beyond the realm of

mere possibility into plausibility.” Suarez, 2019 WL 3423427, at *4 (internal quotation marks,

alterations, and citations omitted).

       In evaluating a Rule 12(b)(6) motion, the Court considers the allegations in the

Complaint and any materials incorporated therein, as well any document submitted by the

movant that is “integral to the complaint and there is no dispute about the document’s

authenticity.” Goines v. Valley Cmty. Servs. Bd., 822 F.3d 159, 166 (4th Cir. 2016). The Court

may also take “judicial notice of public records when evaluating a motion to dismiss for failure

to state a claim.” Suarez, 2019 WL 3423427, at *4.

       B. Facial Challenge

       Plaintiffs’ claims are almost entirely facial challenges to state election laws. First,

Plaintiffs assert that the Unaffiliated Candidate Petition Law imposes unconstitutional burdens

on unaffiliated candidates as written, because (a) the signature requirements in the law are too

high as compared to the signature requirement for the recognition of a new political party, (Doc.



                                                 10

          Case 7:19-cv-00164-D Document 25 Filed 10/01/19 Page 10 of 31
1 ¶¶ 16–20, 26–31, 39–40), and (b) the deadline to file to become a petition candidate is too

early, (id. ¶¶ 55–63). Second, they claim that the signature requirement in the write-in candidate

provision is unconstitutionally burdensome as written. (Id. ¶ 53.) Third, they claim that the

write-in provision is invalid as written because it does not guarantee that a person’s vote for a

candidate who has not qualified as a write-in candidate will be counted. (Id. ¶¶ 48–49, 52–53.)

The only as-applied challenge is Plaintiff Kopitke’s claim that the “qualified voter” provision of

the Unaffiliated Candidate Petition Law is unconstitutional as applied to him as a presidential

candidate who is not a registered voter in North Carolina. (Id. ¶¶ 22–24, 36.)

       Facial challenges are “disfavored” under the law, because they “often rest on

speculation.” Washington State Grange v. Washington State Republican Party, 552 U.S. 442,

450 (2008). “[T]hey raise the risk of ‘premature interpretation of statutes on the basis of

factually barebones records.’” Id. (quoting Sabri v. United States, 541 U.S. 600, 609 (2004)).

Facial challenges also “threaten to short circuit the democratic process by preventing laws

embodying the will of the people from being implemented in a manner consistent with the

Constitution.” Id. at 451.

       For these reasons, “a plaintiff can only succeed in a facial challenge by ‘establish[ing]

that no set of circumstances exists under which the Act would be valid,’ i.e., that the law is

unconstitutional in all of its applications.” Id. at 449 (quoting United States v. Salerno, 481 U.S.

739, 745 (1987)). A law must be upheld on a facial challenge if it has a “plainly legitimate

sweep.” Id. “Exercising judicial restraint in a facial challenge ‘frees the Court not only from

unnecessary pronouncement on constitutional issues, but also from premature interpretations of

statutes in areas where their constitutional application might be cloudy.’” Id. at 450 (quoting

United States v. Raines, 362 U.S. 17, 22 (1960)).



                                                 11

          Case 7:19-cv-00164-D Document 25 Filed 10/01/19 Page 11 of 31
                                           ARGUMENT

I.     PLAINTIFFS LACK STANDING FOR MANY OF THEIR CLAIMS.

       To establish Article III standing, a plaintiff must show that “(1) [the plaintiff] has

suffered an injury in fact that is (a) concrete and particularized and (b) actual or imminent, not

conjectural or hypothetical; (2) the injury is fairly traceable to the challenged action of the

defendant; and (3) it is likely, as opposed to merely speculative, that the injury will be redressed

by a favorable decision.” Friends of the Earth, Inc. v. Laidlaw Envd. Servs. (TOC), Inc., 528

U.S. 167, 180–81 (2000).

       When an alleged injury has not yet occurred, the threatened injury must be “certainly

impending;” a mere possibility of injury is “not sufficient.” Clapper v. Amnesty Int'l USA, 568

U.S. 398, 409 (2013). Additionally, when a future injury “relies on a highly attenuated chain of

possibilities,” the threatened injury is not “certainly impending.” Id. at 410. The Supreme Court

has also been “reluctan[t] to endorse standing theories that rest on speculation about the

decisions of independent actors.” Id. at 414.

       Because the Complaint’s prayers for relief under each count are made on behalf of

“Plaintiffs,” (Doc. 1 ¶¶ 36, 40, 53, 63), Defendant assumes that each plaintiff is asserting relief

for each claim in the Complaint.

       A. Mr. Clark Lacks Standing Entirely.

       Mr. Clark, the voter plaintiff, lacks standing to challenge any aspect of the Unaffiliated

Candidate Petition Law, because he has alleged no injury from that law. His alleged injury is

limited to his stated desire to vote for write-in candidates “for all offices.” (Doc. 1 ¶ 6.) Because

he alleges only that he wishes to vote for write-in candidates, he is not injured by a law that

permits unaffiliated candidates’ names to appear on the ballot.



                                                  12

          Case 7:19-cv-00164-D Document 25 Filed 10/01/19 Page 12 of 31
       Mr. Clark also lacks standing to challenge the write-in candidacy requirements of N.C.

Gen. Stat. § 163A-1006, because he has not alleged that he wishes to vote for any particular

write-in candidate. He would only be injured if he cast a vote for a candidate who could not, for

some unforeseen reason, qualify under North Carolina’s minimal standards for recognized write-

in candidates. See N.C. Gen. Stat. § 163A-1006(c) (requiring petition signatures of, at most, 500

qualified voters 90 days before the election). In that hypothetical scenario, Mr. Clark’s vote for

the unqualified write-in candidate would not be tallied in the official results. See id. § 163A-

1006(f). But Mr. Clark has identified no candidate who would be unable to meet the

requirements of the write-in provision. His injury is therefore conjectural and hypothetical.

Under Clapper, such “allegations of possible future injury are not sufficient.” 568 U.S. at 409

(quotations omitted; emphasis in original).

       Mr. Clark’s conjectural injury is similar to other claims of potential injury stemming from

election-related events that may or may not occur, which courts have found to not satisfy Article

III standing. See Iowa Right To Life Comm., Inc. v. Tooker, 717 F.3d 576, 587 (8th Cir. 2013)

(no standing where organization feared the state might classify it as a candidate-advocacy group

and subject it to campaign-finance restrictions); Leifert v. Strach, No. 1:17CV147, 2019 WL

3578721, at *8–9 (M.D.N.C. Aug. 6, 2019) (no standing where plaintiff contended that he

wished to affiliate with an unidentified political party that may not be able to comply with North

Carolina’s party recognition requirements); Heindel v. Andino, 359 F. Supp. 3d 341, 353 (D.S.C.

2019) (no standing where voters worried that their votes would not be accurately counted by

voting machines that could be subject to hacking); Koller v. Harris, 312 F. Supp. 3d 814, 826

(N.D. Cal. 2018) (no standing where a past presidential elector feared he would be compelled to

cast his vote for a candidate with whom he disagreed in the 2020 election). His injury also



                                                 13

          Case 7:19-cv-00164-D Document 25 Filed 10/01/19 Page 13 of 31
depends on an “attenuated chain of possibilities” and “speculation about the decisions of

independent actors” regarding whether any candidate that Mr. Clark may wish to support would

comply with the minimal requirements in North Carolina to be recognized as a write-in

candidate. Clapper, 568 U.S. at 410, 414.

       B. Plaintiffs Kopitke and Buscemi Lack Standing to Challenge any Fee-related
          Deadline.

       Plaintiffs contend that the filing fee provision of the Unaffiliated Candidate Petition Law,

section 163A-1005(e), is burdensome because it references other statutes that impose December

2019 deadlines on party primary candidates, and those deadlines could apply to Plaintiffs too.

(Doc. 1 ¶¶ 60–62.)

       Plaintiff Kopitke, who is a presidential candidate, is not injured by § 163A-1005(e), or

the other filing fee-related statutes the provision references, because North Carolina law imposes

no filing fee on presidential candidates. See N.C. Gen. Stat. § 163A-979(a).

       Plaintiff Buscemi is not injured by § 163A-1005(e) because it does not impose a

December deadline to submit the filing fee, contrary to his legal allegations, (Doc. 1 ¶¶ 61–62).

That provision requires unaffiliated candidates seeking ballot access to “pay a filing fee equal to

that provided for candidates for the office in G.S. 163A-979,” or submit a petition in lieu of

paying the fee. N.C. Gen. Stat. § 163A-1005(e). Under its plain language, the filing fee

provision of the Unaffiliated Candidate Petition Law references section 163A-979 only to

establish the amount of the filing fee. It says nothing about the time for submission. Therefore,

it does not impose an injurious deadline on Mr. Buscemi.

       Section 163A-979 does impose a filing fee deadline “[a]t the time of filing a notice of

candidacy,” and cross-references the statute establishing a December 2019 deadline for filing the

notice of candidacy, section 163A-974. But that section, by its terms, applies to only

                                                14

          Case 7:19-cv-00164-D Document 25 Filed 10/01/19 Page 14 of 31
“[c]andidates seeking party primary nominations,” id. § 163A-974(a), which does not describe

Mr. Buscemi. It therefore does not injure Mr. Buscemi. The best reading of the Unaffiliated

Candidate Petition Law, and the practice of the State Board, is to require the filing fee to be paid

once a candidate meets the petition requirements, as certified by the State Board.

        Mr. Buscemi is also not injured by the petition-in-lieu-of-fee provision, because he has

not alleged that he is unable to pay the filing fee of $1,740 to run for Congress, nor that he

desires to collect petition signatures rather than pay this filing fee.

        C. Plaintiffs Kopitke and Buscemi Lack Standing to Seek Mandatory Injunctive Relief.

        Even if injury is properly alleged, a plaintiff still lacks standing if he cannot show that a

“favorable decision” would redress that injury. Friends of the Earth, 528 U.S. at 181.

Additionally, standing must be shown “for each form of relief sought.” DaimlerChrysler Corp.

v. Cuno, 547 U.S. 332, 335 (2006).

        The ultimate remedy Plaintiff Kopitke and Buscemi seek—placement on the ballot by

court order—is not a remedy the Court can provide. In ballot access cases involving petition

requirements, courts do not automatically place plaintiffs on the ballot when their claims

succeed. Such a result would absolutely deny the State its “undoubted right to require candidates

to make a preliminary showing of substantial support in order to qualify for a place on the

ballot.” Munro v. Socialist Workers Party, 479 U.S. 189, 194 (1986) (quoting Anderson v.

Celebrezze, 460 U.S. 780, 788–789, n.9 (1983)); see Jones v. McGuffage, 921 F. Supp. 2d 888,

902 (N.D. Ill. 2013) (holding that a remedy that placed a candidate on the ballot with no showing

of support “would fly in the face” of the Supreme Court’s instructions on the States’ compelling

interests). Typically, courts finding violations will reduce the signature requirement to an

amount that, based on the court’s review of the evidence, is sufficient to demonstrate the



                                                   15

          Case 7:19-cv-00164-D Document 25 Filed 10/01/19 Page 15 of 31
modicum of support that would satisfy the State’s interests in properly regulating elections. E.g.,

Libertarian Party of Arkansas v. Thurston, 392 F. Supp. 3d 973 (E.D. Ark. 2019); Graveline v.

Johnson, 336 F. Supp. 3d 801, 816 (E.D. Mich. 2018). That would be the only “constitutionally

appropriate remedy” for a finding of liability. Jones, 921 F. Supp. 2d at 902.

        Even if the Court were to provide Plaintiffs this remedy, there are no allegations to

demonstrate that Plaintiffs would be able to meet an even lower signature threshold. Plaintiffs

do not allege that they have undertaken any effort whatsoever to demonstrate support among

voters by collecting petition signatures. Accordingly, Plaintiffs Kopitke and Buscemi lack

standing because they have not alleged that a favorable decision, consistent with the law, would

make any difference to their quest to appear on the ballot. See, e.g., Stein v. Cortes, 223 F. Supp.

3d 423, 433 (E.D. Pa. 2016) (denying standing because plaintiff could not show that an order for

a hand recount of election results would result in her prevailing).

II.     THE COMPLAINT FAILS TO STATE A CLAIM FOR RELIEF.

        A. The Unaffiliated Candidate Petition Law Is Constitutional.

        Plaintiffs’ claim that section 163A-1005 is unconstitutional is foreclosed by precedent.

            1. The Anderson-Burdick framework applies.

        As an initial matter, the constitutional standard to apply to laws regulating ballot access is

the Anderson-Burdick framework. Pisano v. Strach, 743 F.3d 927, 932–33 (4th Cir. 2014).

Under that framework, the Court weighs the “character and magnitude” of the regulation’s

burden on the plaintiff’s rights against the State’s interests that justify the regulation, “taking into

consideration ‘the extent to which those interests make it necessary to burden the plaintiff’s

rights.’” Burdick v. Takushi, 504 U.S. 428, 434 (1992) (quoting Anderson v. Celebrezze, 460

U.S. 780, 789 (1983)). If the burden on a plaintiff’s access to the ballot is severe, the law is



                                                  16

          Case 7:19-cv-00164-D Document 25 Filed 10/01/19 Page 16 of 31
subject to strict scrutiny, which requires a showing that the restrictions are “narrowly drawn to

advance a state interest of compelling importance.” Pisano, 743 F.3d at 933 (quoting

McLaughlin v. N.C. Bd. of Elections, 65 F.3d 1215, 1220 (4th Cir. 1995)). If the burden is not

severe, “then a State’s important regulatory interests will usually be enough to justify reasonable,

nondiscriminatory restrictions.” Id. (quoting S.C. Green Party v. S.C. State Election Comm’n,

612 F.3d 752, 756 (4th Cir. 2010)). When determining the severity of the burden imposed, the

Court must “evaluate the combined effect of the state’s ballot-access regulations.” Id.

            2. Courts have concluded that the petition requirements are “modest.”

       Plaintiffs’ contention that the Unaffiliated Candidate Petition Law is invalid is foreclosed

by controlling precedent that deems petition requirements higher than those in current law to be

“modest.”

       Courts have upheld North Carolina’s petition requirements for ballot access, even when

those requirements were higher than 1.5% of the gubernatorial vote, or 1.5% of a district’s

registered voters, which are the relevant threshold under the Unaffiliated Candidate Petition Law.

In Pisano, 743 F.3d at 934–37, the Fourth Circuit determined that the previous petition

requirement for new parties—which required 2% of the gubernatorial vote by a deadline falling

ten days after the primary—was constitutional. Prior to that, the Fourth Circuit held that the

same 2% requirement—when combined with more onerous requirements that the petition

signatures be notarized, the petitioner pay a verification fee of $.05 per signature, and any newly

recognized parties earn 10% of the vote in the next election to retain recognition—was

constitutional. McLaughlin, 65 F.3d at 1225–26.

       In Greene v. Bartlett, No. 5:08-CV-088-GC, 2010 WL 3326672, at *6 (W.D.N.C. Aug.

24, 2010), the court upheld a signature requirement for unaffiliated district candidates that was



                                                17

          Case 7:19-cv-00164-D Document 25 Filed 10/01/19 Page 17 of 31
more than double the current requirement: 4% of registered voters. The Fourth Circuit affirmed

that decision, finding it persuasive that an independent candidate for Congress met the 4%

threshold in 2010, and that over 80 candidates for other district offices had met the requirement

since 1992. Greene v. Bartlett, 449 F. App’x 312, 313 (4th Cir. 2011). The appellate court also

held that there was “no meaningful way to distinguish” plaintiff’s case against the unaffiliated

petition requirement from the Supreme Court’s decision in Jenness v. Fortson, 403 U.S. 431

(1971), upholding a Georgia law requiring signatures of 5% of registered voters in the last

election, to be gathered within a six-month period. Greene, 449 F. App’x at 313.

       As the Greene case suggests, these decisions draw upon a long line of decisions that have

upheld petition signature requirements that far exceed the 1.5% thresholds at issue here. E.g.,

Am. Party of Texas v. White, 415 U.S. 767, 789 (1974) (“Demanding signatures equal in number

to 3% or 5% of the vote in the last election is not invalid on its face.”); Jenness, 403 U.S. 431

(upholding a requirement of 5% of all registered voters); Green Party of Tennessee v. Hargett,

700 F.3d 816, 824 (6th Cir. 2012) (holding that a 2.5% signature requirement is not facially

unconstitutional); Swanson v. Worley, 490 F.3d 894, 912 (11th Cir. 2007) (upholding 3%

requirement with petition deadline on primary day).

       Importantly, although the district court in Greene determined that the 4% requirement

constituted a severe burden that nonetheless was justified by the State’s interests, 2010 WL

3326672, at *4, the Fourth Circuit in Pisano determined that the 2% requirement, in combination

with a deadline ten days after the primary, was not a severe burden, 743 F.3d at 935. The court

focused on “important alleviating factors in North Carolina’s statutory framework” for ballot

access, id. at 934, almost all of which are relevant here.




                                                 18

          Case 7:19-cv-00164-D Document 25 Filed 10/01/19 Page 18 of 31
       First, Plaintiffs have a long time period to gather signatures. Id. As noted above, Mr.

Kopitke’s campaign will have had 1,212 days to gather sufficient signatures (or 59 per day), and

Mr. Buscemi’s campaign will have had 484 days (or 17 per day), before the March 2020

deadline. Plaintiffs thus have “ample opportunity to collect signatures when voters are engaged,

such as during primaries and other elections.” Id. By contrast, cases that have invalidated ballot

access petition requirements have often focused on unreasonably short time restrictions for

gathering signatures. E.g., Breck v. Stapleton, 259 F. Supp. 3d 1126, 1132–33 (D. Mont. 2017)

(46-day period).

       Second, Plaintiffs “have a large pool from which to collect signatures, as the state does

not preclude voters from signing petitions based on their party affiliation or from signing

multiple petitions.” Pisano, 743 F.3d at 935. Any “qualified voter[]” for the office in question

can sign a petition for Mr. Kopitke or Mr. Buscemi. N.C. Gen. Stat. §§ 163A-1005(a)(1), (2).

As a statewide candidate, Mr. Kopitke can canvass among 6.7 million voters for their

signatures,8 and as candidate for the Seventh Congressional District, Mr. Buscemi has over

500,000 voters he can approach.9 Moreover, voter addresses are freely available on the State

Board’s website.10

       Third, Plaintiffs can collect signatures “during the height of the primary season,” when

voters are highly engaged, including during the early voting period. Pisano, 743 F.3d at 935.




8
  N.C. State Bd. of Elections, Voter Registration Statistics – Reporting Period: 09/28/2019,
https://vt.ncsbe.gov/RegStat/Results/?date=09%2F28%2F2019.
9
 N.C. State Bd. of Elections, End-of-Year Snapshot, https://www.ncsbe.gov/Data-Stats/End-of-
Year-Snapshot (linking to “Registered Voters by U.S. Congressional District”).
10
  See https://dl.ncsbe.gov/index.html?prefix=data/ (including lists of all registered voters by
county and statewide).
                                                19

          Case 7:19-cv-00164-D Document 25 Filed 10/01/19 Page 19 of 31
Although in Pisano, the petitions were required to be submitted nine days after the primary,

instead of on the day of the primary, the distinction is immaterial because the “height of the

primary season” remains available to Plaintiffs for signature collection. Id.

       Fourth, unlike in other cases that have struck down petition requirements, North

Carolina’s deadline does not precede the primary election. Id. (discussing cases involving

deadlines falling 75 or 90 days before the primary). “As the Sixth Circuit has explained, ‘the

great weight of authority . . . has distinguished between filing deadlines well in advance of the

primary and general elections and deadlines falling closer to the dates of those elections.” Id.

(quoting Libertarian Party of Ohio v. Blackwell, 462 F.3d 579, 590 (6th Cir. 2006)). Indeed, the

Fourth Circuit upheld a West Virginia law requiring petitions to be filed the day before the

state’s primary, Fishbeck v. Hechler, 85 F.3d 162, 165 (4th Cir. 1996), as well as a Virginia law

requiring signatures to be filed on the primary day, Wood v. Meadows, 207 F.3d 708, 713 (4th

Cir. 2000).

       In sum, the Fourth Circuit has already decided that “[e]lection law schemes with modest

signature requirements and filing deadlines falling close to or after the primary election . . . do

not impose severe burdens.” Pisano, 743 F.3d at 935. Even when North Carolina’s signature

requirement was higher than 1.5%, the court held that “Plaintiffs ha[d] ample time and

opportunity to collect the reasonable number of required signatures,” and “the burden on

Plaintiffs [was] modest.” Id. at 936.

              3. The State’s interests justify the modest burden imposed by the law.

       Because the burden of the Unaffiliated Candidate Petition Law is not severe, “North

Carolina’s ‘asserted regulatory interests need only be sufficiently weighty to justify the limitation




                                                 20

          Case 7:19-cv-00164-D Document 25 Filed 10/01/19 Page 20 of 31
imposed on the [plaintiffs’] rights.’” Id. at 936–37 (quoting Timmons v. Twin Cities Area New

Party, 520 U.S. 351, 364 (1997)).

       North Carolina’s interests at stake are not only weighty, they are compelling. The State

has a duty to minimize voter confusion and preserve order in the election process by limiting

access to the ballot to candidates who have demonstrated “a significant modicum of support.”

Jenness, 403 U.S. at 442; see Libertarian Party v. Rednour, 108 F.3d 768, 774 (7th Cir. 1997)

(noting that a State has “a duty to ensure that the electoral process produces order rather than

chaos”); Const. Party of Kansas v. Biggs, 813 F. Supp. 2d 1274, 1279 (D. Kan. 2011), aff’d sub

nom. Const. Party of Kansas v. Kobach, 695 F.3d 1140 (10th Cir. 2012) (discussing election

officials’ “duty to avoid voter confusion, deception, and other possible frustrations of the

democratic process.”). “[T]he interest of a state in preserving the integrity of the electoral

process and regulating the number of candidates to avoid voter confusion is compelling.” New

All. Party v. N.C. State Bd. of Elections, 697 F. Supp. 904, 907 (E.D.N.C. 1988). The

Unaffiliated Candidate Petition Law satisfies these goals by requiring unaffiliated candidates to

show some support among the electorate before their names are added to the general election

ballot. Without such regulations, the ballot would include a laundry list of candidates that have

made no inroads with voters during the campaign season, thereby generating voter confusion and

frustrating the democratic process. White, 415 U.S. at 782 n.14 (collecting cases upholding these

“compelling” interests).

       The State also has a compelling interest in promoting political stability, which could be

undermined by “the destabilizing effects of party-splintering and excessive factionalism.”

Timmons, 520 U.S. at 367; see also Storer v. Brown, 415 U.S. 724, 735 (1974) (recognizing a

state’s interest in discouraging “independent candidacies prompted by short-range political goals,



                                                 21

          Case 7:19-cv-00164-D Document 25 Filed 10/01/19 Page 21 of 31
pique, or personal quarrel”). “By placing reasonable restrictions on ballot access for independent

and minor party candidates, [a state’s] election scheme discourages party-splintering and

factionalism that could destabilize the political system.” Swanson, 490 F.3d at 911–12.

       An unaffiliated candidate petition deadline that coincides with the party primaries also

supports the State’s interest in focusing voter attention on general election contests after the

primary concludes. Burdick, 504 U.S. at 439 (recognizing a State’s interest in “promot[ing] the

two-stage, primary–general election process of winnowing out candidates,” which “focuses the

attention of voters upon contested races in the general election.”). Under North Carolina law, the

Congressional candidates who will appear on the general election ballot will be set after the day

of the primary election. For presidential candidates, technically the party nominating

conventions do not occur until later in the year; but as the Fourth Circuit has recognized, the

names of potential recognized-party candidates and their platforms are known well before those

dates. Pisano, 743 F.3d at 935; Nader v. Connor, 332 F. Supp. 2d 982, 991 (W.D. Tex.), aff'd,

388 F.3d 137 (5th Cir. 2004) (“It is a simple reality that the selection of presidential candidates

occurs much earlier today than in the not too distant past.”). In the 2020 general election, for

instance, at least 20 states’ presidential nominating processes will have concluded by March 3,

2020. See Nat’l Conf. of State Legis., 2020 State Primary Election Dates,

http://www.ncsl.org/research/elections-and-campaigns/2020-state-primary-election-dates.aspx.

       Likewise, by timing the unaffiliated petition deadline to coincide with the primary, the

law also treats party nominees equally to independent candidates. After the primary election, the

names on the general election ballot are mostly set. Each of those candidates, then, has the same

length of time to focus their campaigns on appealing to the general-election electorate.




                                                 22

          Case 7:19-cv-00164-D Document 25 Filed 10/01/19 Page 22 of 31
       When considering the State’s asserted interests, the State is not required “to make a

particularized showing of the existence of voter confusion, ballot overcrowding, or the presence

of frivolous candidacies prior to the imposition of reasonable restrictions on ballot access.”

Munro, 479 U.S. at 194–95. Such a requirement “would necessitate that a State's political

system sustain some level of damage before the legislature could take corrective action.” Id. at

195. As noted above, precedent clearly establishes that North Carolina’s asserted interests are

sufficiently weighty, and indeed compelling. These interests easily justify the “modest” burden

imposed by the Unaffiliated Candidate Petition Law. Pisano, 743 F.3d at 936.

       Accordingly, the allegations in the Complaint, on their face, do not plausibly state a claim

that the Unaffiliated Candidate Petition Law is unconstitutional. Due to the numerous decisions

that have decided that more onerous signature requirements pose no undue burden, there are no

facts that Plaintiffs could develop that would entitle them to relief.

           4. The lesser burden on new parties does not change the analysis.

       Plaintiffs seek to avoid the ample precedent establishing that the signature burden is

modest by arguing that, by comparison, the petition requirement to qualify as a new political

party is even more modest. (Doc. 1 ¶¶ 19–20, 26, 38.) When the North Carolina legislature

reduced the unaffiliated candidate signature requirement from 2% to 1.5% for presidential

candidates and from 4% to 1.5% for congressional candidates, it also reduced the signature

requirement for a new party to be recognized from 2% to 0.25%. See N.C. Sess. Law 2017-214,

secs. 1, 2.(a). The implication of Plaintiffs’ argument, therefore, is that when the legislature

reduced an already-modest burden for unaffiliated candidates, and reduced an already-modest

burden for new parties by a greater degree, it somehow transformed the unaffiliated candidates’

burden from modest to severe. That argument finds no support in the law.



                                                  23

          Case 7:19-cv-00164-D Document 25 Filed 10/01/19 Page 23 of 31
       The relative burdens imposed on unaffiliated candidates and new parties could be

relevant, however, to whether the burden is justified under strict scrutiny. See Delaney v.

Bartlett, 370 F. Supp. 2d 373, 378–79 (M.D.N.C. 2004). Under strict scrutiny, the burden must

be “narrowly drawn,” after all, to advance a “compelling” interest. Pisano, 743 F.3d at 933.

When the burden is modest, however, there is no narrow tailoring required in the law. See Green

Party of Georgia v. Kemp, 106 F. Supp. 3d 1314, 1323 (N.D. Ga. 2015) (“[T]he state does not

have to employ the least restrictive alternative . . . .”). Instead, “a State’s important regulatory

interests will usually be enough to justify” the law. Id. (quoting S.C. Green Party, 612 F.3d at

756); see Libertarian Party of Fla. v. State of Fla., 710 F.2d 790, 793 (11th Cir. 1983)

(explaining that when a burden is not severe, the regulation need only be “a rational way to

meet” the State’s interest). So even if the State believes that it can serve its interests with a lower

petition threshold for new parties, that does not negate the fact that the State’s petition threshold

for unaffiliated candidates—which has been deemed “modest”—is nonetheless reasonable.

       Admittedly, in Delaney, the Middle District of North Carolina concluded that the

disparate signature requirements for unaffiliated candidates (2% of registered voters, at that time)

versus new parties (2% of the last gubernatorial vote, at that time) was relevant to a

determination as to the severity of the burden placed on unaffiliated candidates, in addition to

being relevant on the question of the justification for that burden. See 370 F. Supp. 2d at 378–

81. However, the court in Delaney did not persuasively explain why the analytically distinct

factors of burden and justification under the Anderson-Burdick framework should essentially

bleed into one another. The court even admitted that the 2% requirement “is not an

unconstitutional burden per se.” Id. at 378 (citing Jenness, 403 U.S. at 442). Yet the court

compared the unaffiliated candidate requirement to the new party requirement to determine



                                                  24

          Case 7:19-cv-00164-D Document 25 Filed 10/01/19 Page 24 of 31
whether the former was “unreasonable,” and thereby concluded that the burden “as applied in

North Carolina” was severe. Id. The court then reviewed the State’s justification under strict

scrutiny. Id. at 378–79. Whether a regulation is reasonable, however, goes to a State’s

justification, not to the severity of the burden. Delaney’s application of the Anderson-Burdick

framework is therefore flawed and is not entitled to deference.

       Delaney’s analysis has also been overtaken by the case law. In two cases decided after

Delaney, the Western District of North Carolina concluded that, regardless of the comparison of

signature requirements for unaffiliated candidates and new parties, North Carolina’s signature

requirements are not unconstitutionally burdensome. See N.C. Const. Party v. Bartlett, No. 3:12-

CV-00192-GCM, 2013 WL 785353, at *7 (W.D.N.C. Mar. 1, 2013); Greene, 2010 WL

3326672, at *6. Both cases were affirmed by the Fourth Circuit on appeal, Pisano, 743 F.3d at

934–37; Greene, 449 F. App’x at 314, with the Fourth Circuit in Greene specifically endorsing

the district court’s conclusion that unaffiliated candidates and new parties had not been shown to

be “similarly situated.” Additionally, Pisano made clear that the proper level of scrutiny to

apply here is not strict scrutiny, contrary to Delaney’s conclusion. When strict scrutiny is not

applied, the State’s important interests are “enough to justify” the modest 1.5% signature

requirement. Pisano, 743 F.3d at 933.

       Numerous other courts have reviewed similar claims regarding disparate signature

requirements for new parties and unaffiliated candidates and found them meritless. See Parker v.

Duran, 180 F. Supp. 3d 851, 859 (D.N.M. 2015) (collecting cases); Nader, 332 F. Supp. 2d at

990 (collecting even more cases). The disparate-treatment argument is particularly weak with

respect to Mr. Buscemi, who, as an independent congressional candidate, has a lower threshold

to meet than a candidate of an unrecognized political party who would like to run for the same



                                                25

          Case 7:19-cv-00164-D Document 25 Filed 10/01/19 Page 25 of 31
seat. See McLaughlin v. N.C. Bd. of Elections, 65 F.3d 1215, 1225 (4th Cir. 1995) (noting that

new political parties in North Carolina must demonstrate statewide support while unaffiliated

district candidates can rely on fewer local voters); supra pp. 4–5 (explaining Mr. Buscemi’s

lower signature threshold compared to new parties under current law).

       In sum, the North Carolina legislature’s recent decision to reduce, by differing degrees,

the already-modest burdens for new party recognition and unaffiliated candidate ballot access did

not create an unconstitutional burden on unaffiliated candidates where no such burden existed

before. Any claim otherwise is implausible.

       B. The “Qualified Voter” Provision Does Not Apply to Mr. Kopitke.

       Plaintiff Kopitke fails to state a claim that the “qualified voter” provision of the statute

governing unaffiliated candidate ballot access is invalid because it imposes a requirement to run

for President not found in the U.S. Constitution.

       The relevant section reads: “Any qualified voter who seeks to have the voter’s name

printed on the general election ballot as an unaffiliated candidate shall” comply with the

signature requirements discussed above. N.C. Gen. Stat. 163A-1005(a). Mr. Kopitke contends

that this provision restricts unaffiliated candidate ballot access to “someone who satisfies the

statutory requirements to vote in North Carolina and has registered to vote.” (Doc. 1 ¶ 18.) Mr.

Kopitke does not explain where the statutes defines “qualified voter” this way. In fact, the

election statutes suggest that “qualified voter” and “registered voter” mean different things

because they appear in juxtaposition to one another in various places. See N.C. Gen. Stat. §§

163A-1005(a)(1)a, b; id. § 163A-1006(c)(1). The state constitution confirms that these are

distinct concepts. Article VI, Section 2 addresses the “Qualifications to Vote,” which do not

include registration, while Section 3 addresses separately the “Registration” requirements.



                                                 26

          Case 7:19-cv-00164-D Document 25 Filed 10/01/19 Page 26 of 31
       Additionally, when read in the context of the entire Unaffiliated Candidate Petition Law,

it becomes clear that the “qualified voter” language would not prohibit Mr. Kopitke’s petition

from being considered. Subsection (d) of the law addresses the State Board’s authority to reject

an unaffiliated candidate’s petition based on the candidate’s “qualifications.” It states that the

“board of elections shall, immediately upon receipt of the petition, inspect the registration

records of the county and cancel the petition of any person who does not meet the constitutional

or statutory qualifications for the office, including residency.” N.C. Gen. Stat. § 163A-1005(d)

(emphasis added). The State of North Carolina does not impose any qualifications “for the

office” of President of the United States. Those qualifications are stated in the federal

Constitution.

       In any event, whatever “qualified voter” is intended to mean with respect to a petitioner

seeking to run for president, North Carolina has never read that provision to place a requirement

on presidential candidates that is not found in the U.S. Constitution. For example, when Ross

Perot qualified for the North Carolina ballot in 1992, see Delaney, 370 F. Supp. 2d at 378 n.11,

the “qualified voter” language in then-section 163-122(a) was no impediment to the non-North

Carolinian running for president as an independent, see N.C. Sess. Law 1991-297 (showing

“qualified voter” language appeared in statute prior to 1992 election) (attached as Exhibit C).

       Accordingly, the claim regarding the “qualified voter” phrase in section 163A-1005(a) is

a red herring.

       C. No Claim Regarding the Filing Fee Requirement Is Plausible.

       As explained above, neither Mr. Kopitke nor Mr. Buscemi have standing to challenge the

filing fee requirements of the Unaffiliated Candidate Petition Law. Supra pp. 14–15. Mr.

Kopitke, as a presidential candidate, is not required to pay any filing fee. See N.C. Gen. Stat. §



                                                 27

          Case 7:19-cv-00164-D Document 25 Filed 10/01/19 Page 27 of 31
163A-979(a). As for Mr. Buscemi, even if the Court concludes that he has standing, his claim

for entitlement to relief is implausible based on his spare allegations. Mr. Buscemi has not

alleged that he is unable to pay the filing fee of $1,740. The District of South Carolina found a

similar claim to be meritless “because [plaintiff] has not alleged an inability to pay the filing fee,

but has instead expressed an unwillingness to do so.” Coyne v. S.C. Sec’y of State, No. CV 3:15-

3669-JFA-SVH, 2016 WL 4544364, at *6 (D.S.C. July 26, 2016), report and recommendation

adopted, 2016 WL 5424755 (D.S.C. Sept. 29, 2016). Additionally, contrary to his allegations,

Mr. Buscemi is not required to pay the filing fee at the time of primary candidate filing, as

explained above. Supra pp. 14–15. His allegations therefore demonstrate no undue burden with

respect to the filing fee provision, section 163A-1005(e).

       D. The Write-in Provision Is Constitutional Because Its Burden Is De Minimis.

       Plaintiffs contend, without explanation, that requirements to qualify to be a write-in

candidate under section 163A-1006 impose unconstitutional burden. (Doc. 1 ¶ 53.) That

provision requires only that a candidate submit a declaration of intent to be a write-in candidate,

accompanied by a petition signed by 500 voters for a statewide office and 250 voters for a

congressional office. N.C. Gen. Stat. §§ 163A-1006(a)–(c). The deadline for these filings is 90

days before the general election, id. § 163A-1006(c), which is August 5, 2020 for the upcoming

election, see id. § 163A-700(c). This burden is unquestionably de minimis, and any claim

otherwise is implausible.

       Additionally, beyond the fact that Plaintiff Clark’s potential injuries as a voter from the

write-in provision are entirely speculative, supra pp. 13–14, the Supreme Court has determined

that an outright ban on write-in voting would not impose an unconstitutional burden on voters,




                                                  28

          Case 7:19-cv-00164-D Document 25 Filed 10/01/19 Page 28 of 31
see Burdick, 504 U.S. at 439–40. Any claim by Mr. Clark that a law permitting him to cast a

write-in vote, however restricted it may be by section 163A-1006, is implausible.

       As indicated in Plaintiffs’ brief supporting a preliminary injunction, Mr. Clark may rely

on the Fourth Circuit’s decision in Dixon v. Md. State Admin. Bd. of Election Laws, 878 F.2d 776

(4th Cir. 1989). (See Doc. 15 at 17.) That case is both factually distinct and legally helpful to the

State. Dixon dealt with a candidate’s challenge to Maryland’s law that imposed the same filing

fee on write-in candidates as for candidates that appeared on the ballot. Id. at 777. The Fourth

Circuit concluded that the filing fee was unjustified because the payment of money is a poor

indication of a candidate’s seriousness or support among voters. Id. at 784. The court cited the

Supreme Court’s decision in Lubin v. Panish to conclude there are “other ‘obvious and well-

known’ means of testing candidates’ seriousness.” Id. (quoting Lubin v. Panish, 415 U.S. 709,

718 (1974)). Among the means suggested by Lubin was requiring a candidate to “persuad[e] a

substantial number of voters to sign a petition in his behalf.” 415 U.S. at 718–19. Dixon’s

reasoning, therefore, undoubtedly supports North Carolina’s imposition of the modest petition

requirement for a write-in candidate’s votes to be tallied. Indeed, 500 voters across the state or

250 voters in a congressional district would not even qualify as a “substantial number of voters.”

       In addition to the fact that Dixon’s reasoning supports the constitutionality of North

Carolina’s write-in qualifications, the case’s invalidation of the write-in filing fee may no longer

be good law. In Burdick, which upheld Hawaii’s total ban on write-in voting, the Supreme Court

stated that it was resolving a circuit split between the Fourth Circuit’s decision in Dixon and the

Ninth Circuit’s decision on appeal, which expressly declined to follow Dixon. See Burdick, 504

U.S. at 432. Burdick resolved the circuit split by affirming the Ninth Circuit’s decision. Id. at

442.



                                                 29

          Case 7:19-cv-00164-D Document 25 Filed 10/01/19 Page 29 of 31
       Accordingly, there is no plausible claim that North Carolina’s law governing write-in

candidates imposes an undue burden on candidates or voters.

                                       CONCLUSION

       For the foregoing reasons, the Complaint should be dismissed entirely.

       This the 1st day of October, 2019.

                                                           JOSHUA H. STEIN
                                                           Attorney General

                                                           /s/ Paul M. Cox
                                                           Paul M. Cox
                                                           N.C. State Bar No. 49146
                                                           Special Deputy Attorney General
                                                           N.C. Dept. of Justice
                                                           Post Office Box 629
                                                           Raleigh, NC 27602
                                                           Telephone: (919) 716-6900
                                                           Facsimile: (919) 716-6920
                                                           Email: pcox@ncdoj.gov




                                              30

         Case 7:19-cv-00164-D Document 25 Filed 10/01/19 Page 30 of 31
                                 CERTIFICATE OF SERVICE

       I hereby certify that on this date I electronically filed the foregoing document with the

clerk of Court using the CM/ECF system which will send notification of such to all counsel of

record in this matter.


       This the 1st day of October, 2019.

                                                              /s/ Paul M. Cox
                                                              Paul M. Cox
                                                              Special Deputy Attorney General




                                                 31

          Case 7:19-cv-00164-D Document 25 Filed 10/01/19 Page 31 of 31
